The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1/31/22 has been entered. Claims 1-3, 6-21 remain pending in the application with claims 17-20 withdrawn. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 9/29/21. 

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.
Applicant asserts that one would not be motivated to combine Herguth and Krebs because the principle operation of Herguth would be changed and that thermal cleavage is a substantially different process than light annealing.
Examiner asserts the process is not being changed. The source of light is being changed. Herguth states that 36 is a strong light source. Krebs provides a specific light source that can provide the illumination intensity (a strong light source) required per Herguth as noted throughout Krebs and at least Paragraphs 0070-0072.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-14, 16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20160141445 to Herguth et al. (Herguth) in view of U.S. Patent 6639647 to Inou (Inou) and U.S. PGPUB 20110045628 to Krebs (Krebs).
Regarding claim 1, Herguth teaches a heating zone configured to fire a metallization layer of photovoltaic devices (22, Figure 2) and a cooling zone configured to cool the photovoltaic devices that have been heated by the heating zone (26, 30, and 34, Figure 2, the graph of Figure 3 shows cooling occurs in each of the zones); wherein the cooling zone comprises lights to light anneal the photovoltaic devices to reduce light induced degradation as the photovoltaic devices are cooled in the cooling zone (36, Figure 2 and Paragraph 0119 discloses a light in zone, 30); and wherein the cooling zone of the firing furnace is configured to use residual heat from heating performed in the heating zone of the firing furnace as heat for the light annealing of the photovoltaic devices (orientation next to the heating zone shown in Figure 2); and wherein light annealing is not performed in the heating zone of the firing furnace (the specification does not indicate light annealing in the heating chamber, 22).
Herguth is silent on chambers because Herguth teaches zones and wherein the lights are LED’s.
Inou teaches zones delimited by doors (14a-e, Figure 12) which indicate chambers. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Herguth with the teachings of Inou to provide chambers instead of zones. Doing so would allow the device to control the atmosphere and temperatures in the chambers.
Krebs teaches wherein the lights to light anneal the photovoltaic devices comprise light emitting diodes (Paragraph 0049). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Herguth with the teachings of Krebs to provide wherein the lights to light anneal the photovoltaic devices comprise light emitting diodes. Doing so would provide a low cost light that reduces the maintenance on the device.
Regarding claim 2, Herguth teaches wherein the cooling zone of the firing furnace is configured to light anneal the photovoltaic devices for between 5 seconds and 45 seconds (Paragraph 0106 discloses altering the time in a zone from between 10 seconds to 30 minutes which indicate that the device is configured to light anneal for between 5 and 45 seconds).
Herguth is silent on chambers because Herguth teaches zones. 
Inou teaches zones delimited by doors (14a-e, Figure 12) which indicate chambers. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Herguth with the teachings of Inou to provide chambers instead of zones. Doing so would allow the device to control the atmosphere and temperatures in the chambers.
Regarding claim 3, Herguth teaches wherein the cooling zone of the firing furnace is configured to light anneal the photovoltaic devices while each solar cell is at a temperature between 700.degree. C. and 240.degree. C (the cooling zone is configured to handle photovoltaic devices at between 700 and 240 degrees per Paragraphs 0117 and 0118 and Figure 3 which disclose that in zones 3-5 are maintained at least partially in the required temperature range and thus the device is configured for photovoltaic devices in that temperature range).
Herguth is silent on chambers because Herguth teaches zones. 
Inou teaches zones delimited by doors (14a-e, Figure 12) which indicate chambers. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Herguth with the teachings of Inou to provide chambers instead of zones. Doing so would allow the device to control the atmosphere and temperatures in the chambers.
Regarding claim 6, Herguth is silent on wherein an intensity of light output by the light emitting diodes is adjustable (Claim 7 recites a range of illumination intensities which indicate the intensity is adjustable, the diodes can also be turned on and off). 
Regarding claim 7, Herguth teaches wherein an intensity of light output by the lights to light anneal is in a range of between 3,000 Watts/meters.sup.2 and 48,000 Watts/meters.sup.2 (Paragraph 0140 discloses preferably greater than 3,000 Watts/meters.sup.2).
Regarding claim 8, Herguth is teaches wherein the lights emit light in the visible spectrum (Paragraph 0140 discloses wavelengths of less than 1180nm and Paragraphs 0118 and 0119 disclose illumination provided by the light which indicate lights in the visible spectrum).
Alternatively, It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide light in the visible spectrum especially tailored to a specific product to impart specific properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 9, Herguth is teaches wherein the lights emit light having a wavelength between about 300 nanometers and about 900 nanometers (Paragraph 0140 discloses wavelengths of less than 1180nm and Paragraphs 0118 and 0119 disclose illumination provided by the light which indicate lights in the visible spectrum which is between at least 300-900 nm).
Alternatively, It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide light between 300-900nm especially tailored to a specific product to impart specific properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 10, Herguth is silent on wherein the lights comprises light emitting diodes (LEDs) mounted to a water-cooled plate. 
Krebs teaches wherein the lights comprises light emitting diodes (LEDs) mounted to a water-cooled plate (Paragraph 0049, “The high power LED array 90 measures 11.times.273.5 mm and comprise an array of 182 lines (connected in parallel) of 7 diodes (connected in series). The array has a total of 1274 LED diodes that are attached to a silvered copper bar and the individual chips are wire bonded for connectivity. The copper bar is attached to a water cooled aluminium block.”). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Herguth with the teachings of Krebs to provide wherein the lights comprises light emitting diodes (LEDs) mounted to a water-cooled plate. Doing so would prevent damage to the lights.
Regarding claim 11, Herguth is silent on wherein the water-cooled plate is configured to enable air to pass around or through the water-cooled plate but does teach allowing air to pass around the light, 36, Figure 2). 
Krebs teaches wherein the lights comprises light emitting diodes (LEDs) mounted to a water-cooled plate (Paragraph 0049, “The high power LED array 90 measures 11.times.273.5 mm and comprise an array of 182 lines (connected in parallel) of 7 diodes (connected in series). The array has a total of 1274 LED diodes that are attached to a silvered copper bar and the individual chips are wire bonded for connectivity. The copper bar is attached to a water cooled aluminium block.”). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Herguth with the teachings of Krebs to provide wherein the lights comprises light emitting diodes (LEDs) mounted to a water-cooled plate. Doing so would prevent damage to the lights.
Regarding claim 12, Herguth teaches wherein the cooling chamber comprises first and second cooling sections, wherein the first section is configured to radiantly cool the photovoltaic devices (30 and/or 34, Figure 2) and the second section is configured to convectively cool (26, Figure 2) the photovoltaic devices. 
Regarding claim 13, Herguth teaches wherein the heating chamber comprises a first and second heating sections, wherein the first heating section is configured to burn out a binder used in the metallization layer of the photovoltaic devices and the second heating section is configured to fire the metallization layer of the photovoltaic devices (22, Figure 2 heats and thus is configured to do both actions). 
Regarding claim 14, Herguth teaches wherein the firing furnace comprises a high-volume production-environment firing furnace (Figure 2 can handle high volumes). 
Regarding claim 16, Herguth teaches wherein the cooling chamber is configured to light anneal the photovoltaic devices in ambient air (cooling chamber, 26, 30, and 34 are all configured to cool in ambient air).
Regarding claim 21, the modified device of Herguth teaches wherein the cooling chamber comprises a first cooling section configured to cool the photovoltaic devices via radiant cooling and a second cooling section configured to cool the photovoltaic devices via convection cooling (sections 30 and 34 with radiant heater, 32, in which cooling is performed in section 30 as shown in graph in Figure 3. Cooling also shown in Figure 3 for section 34).
Regarding claim 22, the modified device of Herguth teaches wherein the LED’s are positioned in at least one of the first cooling section or the second cooling section (lights, 36 in section 34, Figure 2 and also disclosed in section 30 per Paragraph 0119).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herguth in view of Inou, Krebs, and U.S. PGPUB 20120181265 to Menard (Menard).
Regarding claim 15, Herguth is silent on comprising a drying furnace configured to dry the metallization layers of the photovoltaic devices prior to being conveyed to the firing furnace. 
Menard teaches a drying furnace configured to dry the metallization layers of the photovoltaic devices prior to being conveyed to the firing furnace (Paragraph 0014). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Herguth with the teachings of Menard to provide a drying furnace configured to dry the metallization layers of the photovoltaic devices prior to being conveyed to the firing furnace. Doing so would increase product uniformity prior to being treated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        5/3/22